*685The affidavit submitted by the plaintiff in opposition to the defendants’ motion failed even to address the issue of the merits of the claim, let alone establish that the claim was in fact a meritorious one (see, Manago v Giorlando, 143 AD2d 646). While it is true that a complaint verified by a plaintiff on the basis of personal knowledge and which details the defendants’ acts of negligence may constitute a sufficient affidavit of merits, the complaint in this action does not meet these requirements (see, Salch v Paratore, 60 NY2d 851). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.